Exhibit 10.1

Execution Version

OPTION INTERESTS PURCHASE AGREEMENT

This OPTION INTERESTS PURCHASE AGREEMENT (this “Agreement”) is made effective as
of June 28, 2013 (the “Effective Date”), between Enbridge Energy Partners, L.P.,
a Delaware limited partnership (“Seller”), and Enbridge Energy Company, Inc., a
Delaware corporation (“Buyer”). Capitalized terms used herein but not defined
herein shall have the meanings given to them in the OLP Partnership Agreement
(as defined below).

RECITALS

WHEREAS, Seller and Buyer own 39.9995% and 59.99%, respectively of the
(i) Series EA Limited Partner Interests and (ii) Series ME Limited Partner
Interests, in Enbridge Energy, Limited Partnership, a Delaware limited
partnership (the “OLP”);

WHEREAS, pursuant to Sections 4.10 and 4.12 of the Fifth Amended and Restated
Agreement of Limited Partnership of the OLP, dated December 6, 2012 (the “OLP
Partnership Agreement”), Seller has the option to sell to Buyer, and Buyer has
the obligation to purchase from Seller, up to 15% of the Series EA Limited
Partner Interests and up to 15% of the Series ME Limited Partner Interests (the
“Put Option”);

WHEREAS, on June 24, 2013, the board of directors of Enbridge Energy Management,
L.L.C. approved the exercise by Seller of its option to sell to Buyer (i) a
portion of the Series EA Limited Partner Interests held by Seller representing,
in the aggregate, 15% of the total outstanding Series EA Limited Partner
Interests (the “Series EA Option Interest”) and (ii) a portion of the Series ME
Limited Partner Interest held by Seller representing, in the aggregate, 15% of
the total outstanding Series ME Limited Partner Interests (the “Series ME Option
Interest” and together with the Series EA Option Interest, the “Option
Interests”); and

WHEREAS, on June 25, 2013, Seller provided written notice to Buyer and the OLP
regarding the exercise of the Put Option.

AGREEMENT

NOW, THEREFORE, for and in consideration of the foregoing premises and of the
mutual covenants and agreements herein contained, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:

Section 1. Purchase and Sale of the Option Interests

1.1 Sale of the Option Interests.

(a) Subject to the terms and conditions of this Agreement, Buyer agrees to
purchase from Seller, and Seller agrees to sell, transfer and assign to Buyer:
(i) the Series EA Option Interest in consideration of a payment of $90,221,580
(the “Series EA Purchase Price”) and (ii) the Series ME Option Interest in
consideration of a payment of $12,002,665 (the “Series ME Purchase Price, and
together with the Series EA Purchase Price, the “Purchase Price”) by Buyer.



--------------------------------------------------------------------------------

(b) The Series EA Purchase Price set forth in Section 1.1(a) is equal to the
capital contributed by the Seller in respect of such Series EA Option Interest,
plus the product of (i) the AFUDC attributable to the Eastern Access Project,
less depreciation attributable to the Eastern Access Project for the period from
May 17, 2012 through the Closing Date (as defined below), and (ii) the quotient,
expressed as a percentage, obtained by dividing the Series EA Option Interest by
the total outstanding Series EA Limited Partner Interests.

(c) The Series ME Purchase Price set forth in Section 1.1(a) is equal to the
capital contributed by the Seller in respect of such Series ME Option Interest,
plus the product of (i) the AFUDC attributable to the Mainline Expansion
Project, less depreciation attributable to the Mainline Expansion Project for
the period from December 6, 2012 through the Closing Date, and (ii) the
quotient, expressed as a percentage, obtained by dividing the Series ME Option
Interest by the total outstanding Series ME Limited Partner Interests.

(d) If it is determined that the Purchase Price paid by Buyer to Seller on the
Closing Date does not accurately reflect the calculation methodology set forth
in the OLP Partnership Agreement for the determination of the Series EA Purchase
Price or the Series ME Purchase Price, then Buyer and Seller shall (i) cooperate
in good faith to ensure that the Purchase Price reflects the proper application
of such calculation methodology and make necessary adjustments to the Purchase
Price to reflect such proper application and (ii) make any corresponding
payments that are required as a result of the adjustments referred to in clause
(i) of this Section 1.1(d).

(e) If and to the extent that any distributions accruing on the Series EA Option
Interest that are attributable to the operations of the Series EA prior to the
Closing Date are declared or paid on or after the Closing Date, Seller will be
entitled to receive payment from Buyer for such distributions in accordance with
Section 4.10(d) of the OLP Partnership Agreement.

(f) If and to the extent that any distributions accruing on the Series ME Option
Interest that are attributable to the operations of the Series ME prior to the
Closing Date are declared or paid on or after the Closing Date, Seller will be
entitled to receive payment from Buyer for such distributions in accordance with
Section 4.12(d) of the OLP Partnership Agreement.

1.2 Closing. The closing of the transactions contemplated by this Agreement (the
“Closing Date”) shall take place on June 28, 2013.

1.3 Closing Deliveries. On the Closing Date, Seller and Buyer shall deliver an
executed cross receipt acknowledging receipt of the Purchase Price and the
Option Interests, respectively.

Section 2. Representations and Warranties

2.1 Seller’s Representations. Seller represents and warrants to Buyer that:

 

2



--------------------------------------------------------------------------------

(a) Seller has all necessary power, authority and right to execute and deliver
this Agreement and to perform the transactions contemplated hereby and this
Agreement is a valid and binding obligation of Seller, enforceable against
Seller in accordance with its terms;

(b) No consent, approval, filing, notification or authorization of any
governmental or third party is required for consummation by Seller of the
transactions contemplated by this Agreement, and the execution and delivery of
this Agreement and the performance of the transactions contemplated hereby do
not violate, conflict with, or cause a default or acceleration under any
contract, agreement, document, or instrument, any law, rule, regulation or any
judicial or administrative decision to which Seller or the Option Interests may
be subject, or that would create a lien, security interest, encumbrance or
restriction of any kind upon the Option Interests; and

(c) Upon the payment of the Purchase Price for the Option Interests in
accordance with the terms of this Agreement, good and marketable title to all of
the Option Interests, free and clear of all mortgages, liens, security
interests, pledges, charges, encumbrances or claims of any kind will be sold to
and vest in Buyer.

2.2 Buyer’s Representations. Buyer represents and warrants to Seller that Buyer
has all necessary power, authority and right to execute and deliver this
Agreement and to perform the transactions contemplated hereby and this Agreement
is a valid and binding obligation of Buyer, enforceable against Buyer in
accordance with its terms.

2.3 Survival; Indemnity. All representations and warranties made herein shall
survive the Closing Date. Seller agrees to indemnify and hold Buyer harmless
from any and all losses, damages, claims, actions and proceedings, including any
legal or other expenses, arising out of any breach of any representation or
warranty made by the Seller herein. Buyer agrees to indemnify and hold Seller
harmless from any and all losses, damages, claims, actions and proceedings,
including any legal or other expenses, arising out of any breach of any
representation or warranty made by the Buyer herein.

Section 3. Further Assurances

Each party agrees to, at any time and from time to time, promptly execute and
deliver such further agreements, documents and instruments, and promptly take or
forbear from taking such further actions as the other party may reasonably
request in order to more effectively confirm or carry out the provisions of this
Agreement.

Section 4. Miscellaneous

4.1 Entire Agreement. Each party hereto acknowledges that this Agreement
embodies the entire agreement and understanding between them with respect to the
subject matter hereof and supersedes any prior agreements and understandings
relating to the subject matter hereof. This Agreement may not be altered,
modified, terminated or discharged except by a writing signed by the party
against whom such alteration, modification, termination or discharge is sought.

 

3



--------------------------------------------------------------------------------

4.2 Binding Nature. This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors, heirs, personal
representatives and assigns.

4.3 Governing Law. This Agreement shall be governed by and construed under the
laws of the state of Delaware.

4.4 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, and all of which, taken
together, shall constitute one and the same instrument. Delivery of an executed
signature page to this Agreement by facsimile transmission shall be as effective
as delivery of a manually signed counterpart hereof.

[Remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

THE SELLER: ENBRIDGE ENERGY PARTNERS, L.P. By: Enbridge Energy Management,
L.L.C., as delegate of authority of Enbridge Energy Company, Inc., its general
partner By:   /s/ Chris Kaitson Name:   Chris Kaitson

Title:

  Vice President – Law and Assistant Secretary BUYER: ENBRIDGE ENERGY COMPANY,
INC. By:   /s/ Chris Kaitson Name:   Chris Kaitson

Title:

  Vice President – Law and Assistant Secretary

 

Signature Page to Purchase Agreement